Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD OF PREPARING LITHIUM METAL OXIDE AND METHOD OF MANUFACTURING LITHIUM SECONDARY BATTERY

Examiner: Adam Arciero	SN: 16/250,783	Art Unit: 1727	March 12, 2021

DETAILED ACTION
Applicant’s response filed on February 24, 2021 has been received.  Claims 1 and 3-11 are currently pending.  Claims 1 and 3-4 have been amended.  Claim 2 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Nakamura et al. and Cho et al. on claims 1, 7-8 and 11 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Nakamura et al., Cho et al. and Jung et al. on claims 9-10 are withdrawn because Applicant has amended the independent claim.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Nakamura et al., Cho et al., Jung et al., and Cooper et al. (US 2015/0344825 A1), do not specifically disclose, teach, or fairly suggest the claimed method for washing a lithium metal oxide, wherein the washing agent comprises an organic ligand multimer compound including at least one element having at least one unshared electron pair.  Cooper et al. teaches of a method for cleaning a III-V microelectronic device material wherein a liquid mixture comprising dithiodiglycolic acid (organic ligand multimer) can be used as a metal corrosion inhibitor with water, and oxidizing agent, and an acid (Abstract and paragraphs [0006], [0023] and [0026]).  However, Cooper is silent to using such a composition to clean a lithium metal oxide material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727